Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA                                        CASE NO. 20-CR-20245-RNS-1

                          Plaintiff,
  vs.

  JONATHAN GUERRA BLANCO

                          Defendant.
                                         /

              DEFENDANT, JONATHAN GUERRA BLANCO’S
   EMERGENCY MOTION TO DIRECT THE FEDERAL BUREAU OF PRISONS (FDC
           MIAMI) TO PROVIDE LIFE-SAVING MEDICATION TO
                          THE DEFENDANT

           COMES NOW the Defendant, JONATHAN GUERRA BLANCO, by and through his

  undersigned counsel, and presents herewith, his Emergency Motion to Direct the Federal Bureau

  of Prisons (FDC Miami) to Provide Life-Saving Medication to the Defendant, and states as

  follows:

           1.     The Defendant is presently housed at FDC Miami awaiting his sentencing hearing

  which is scheduled for Friday, October 29th, 2021.

           2.     The Defendant suffers from life-threatening medical conditions. Paragraphs 80-96

  of the Presentence Investigation Report disclosed March 10, 2021, documents the Defendant’s very

  serious medical conditions. [D.E. 35]. Paragraph 95 notes that, “According to Sentry records, the

  defendant is classified as Care Level Care 3, unstable, complex chronic care as of September 15,

  2020.”

           As noted in paragraphs 80-96 of the Presentence Investigation Report:

  80. The defendant reported suffering from congenital heart disease, pulmonary hypertension,
  scoliosis and autism/Asperger’s Syndrome. He reported taking numerous medications and being
  hospitalized on multiple occasions for various heart related surgeries since birth. Further, Guerra
  related he wore an orthopedic brace from the age of 10 through 19. The defendant, however, was
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 2 of 9




  unable to recall certain details related to the afore-noted conditions and/or treatment. Guerra denied
  having any issues with COVID-19 and/or being exposed to COVID-19. It is noted that, during the
  pretrial services interview conducted shortly after the instant arrest, the defendant then reported he
  also has trouble walking or running due to his heart problems.

  81. The defendant’s mother verified Guerra’s extensive medical history as follows: Mrs. Blanco
  noted she experienced a very delicate pregnancy with Guerra. She noted he was diagnosed with a
  “congenital malformation” at 52 days of birth, specifically Dextro-Transposition of the Great
  Arteries (TGA), ventricular septal defect (VSD) and pulmonary hypertension. The defendant was
  subsequently hospitalized, on an emergency basis, in the pediatric cardiac unit of William Soler
  Pediatric Teaching Hospital in Havana, Cuba, where he was in intensive care, and a cardiac balloon
  catheterization procedure was performed to facilitate oxygenation of the blood and “keep him
  alive.” Thereafter, two days later, he experienced critical heart failure, which required another
  cardiac catheterization. During this time, Guerra was prescribed and treated with Digoxin and
  Captopril.

  82. At six months of age, the defendant’s mother noted Guerra underwent another cardiac
  catheterization procedure. Further, at nine months of age, he underwent open heart surgery in
  Cuba, by Dr. Eugenio Selman, who performed the Mustard/Senning procedure. The post-operative
  period was extremely complicated per the defendant’s mother in that Guerra experienced
  arrythmias and respiratory failure (bronchomalacia). Consequently, this prolonged the intubation
  period for more than 21 days, required a tracheostomy, and the placement of a cannula for
  ventilation, which made the defendant dependent on a ventilator. Guerra then experienced bilateral
  diaphragmatic paralysis resulting in him having to undergo two operations (plications) to lower
  the diaphragm. As a result, the defendant was hospitalized for two years with arrhythmias,
  respiratory arrest and recurrent bronchospasms. The defendant’s mother noted Guerra’s diaphragm
  is paralyzed; and he has one lung that is smaller than the other.

  83. According to the defendant’s mother, the cannula was finally removed three years after the
  afore-noted surgery. However, the “hole” remained open until 2010, when a subsequent surgery
  was performed to “close the hole” by Dr. Moss, at a hospital in Punta Gorda, Florida. The
  defendant received physical therapy during his stay in the hospital and on an outpatient basis upon
  discharge. Mrs. Blanco verified Guerra learned to walk at the age of three; and, at the age of nine,
  he was diagnosed with Asperger's Syndrome (with sensory sensitivity) and scoliosis. The
  defendant’s orthopedic surgeon, Dr. F. Brett Shannon, whose practice is in Fort Myers,
  recommended surgery to correct Guerra’s spine. However, the defendant’s mother disclosed
  Guerra’s treatment for scoliosis ultimately was in the form of orthopedic braces as his cardiologist
  advised against surgery to correct the spine due to the risk associated with his cardiac condition.

  84. Mrs. Blanco further noted Guerra’s follow-up cardiac care was conducted by Dr. Carl Reed in
  Fort Myers; Dr. Levi Novero in Naples; and Dr. William Richardson at Lehigh Acres.
  Additionally, the defendant was referred by Dr. Novero to Dr. Mary Sokoloski and Dr. Sandhu,
  who practice at Holtz Children's Hospital in Miami, where he underwent a angiocardiography of
  the vena cava, an aortography, an arteriogram of the pulmonary arteries, a combined right and left
  heart angiocardiography, a combined right and left heart cardiac catheterization, and a coronary
  arteriogram using two catheters. These procedures were all done in 2013. Because of the

                                                    2
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 3 of 9




  continuing presence of cardiac arrhythmias, Guerra underwent a cardioversion and TEE
  (transesophageal echocardiography) study in 2017, at Holtz Children’s Hospital, by Dr. Sokoloski.

  85. The defendant’s mother advised that, while visiting Cuba in 2018, Guerra underwent
  emergency surgery for severe arrhythmias and a cardioversion was performed at the Instituto de
  Cardiologia Y Cirugia Cardiovascular (Institute of Cardiology and Cardiovascular Surgery) in
  Havana, by Dr. Ariel. Moreover, Dr. William Richardson referred the defendant to the specialists
  Dr. Kevin Lau and Dr. Harley, who practice at Tampa Hospital, and proceeded to schedule a
  procedure to treat his arrhythmias (which could lead to a stroke) on August 31, 2020. However,
  due to his anxiety and Asperger's syndrome, Guerra did not keep the scheduled appointment
  because of the hospital’s restrictions imposed in response to the COVID-19 pandemic which
  limited entry into the facility and did not allow his parents to be present.

  86. Mrs. Blanco further disclosed that, because of all the surgeries and procedures Guerra has
  endured throughout his lifetime, he has scars all over his body. Moreover, he has lost patches of
  hair on his scalp due to oxygen loss associated with his cardiac episodes. Consequently, the
  defendant’s mother related Guerra was constantly bullied at school throughout his life.

  87. Medical Records received from Dr. William Richardson (cardiology and vascular medicine)
  verified Guerra consulted with Dr. Richardson on January 16, 2020, as a new patient and reported
  a history of congenital heart disease. Further, his past medical history included “D transposition
  of the great arteries with ventricular sepal defect;” development of atrial fibrillation; prior history
  of atrial flutter postoperatively; moderate tricuspid regurgitation; paralysis of the diaphragm’s
  status post Mustard procedure; bronchomalacia; and scoliosis following surgeries for congenital
  heart failure. His past procedural history includes Mustard procedure for D transposition of the
  great vessels; closure of VSD; operation for paralysis of the diaphragms; and tracheostomy with
  subsequent surgical closure of the tracheostomy. Guerra denied any history of acute congestive
  heart failure. It was noted Guerra apparently developed atrial flutter status post Mustard procedure
  and was placed on Sotalol, which had been tolerating well. Guerra’s plan for care at the time
  included a review of his electrocardiogram (EKG); a Holter monitor; continue medical regimen
  with Sotalol and include enalapril; maintain a blood pressure log; and follow up in one month. It
  was noted that Guerra’s EKG revealed atrial fibrillation with significant T-wave inversion over
  the lateral leads.

  88. Guerra’s follow-up with Dr. Richardson, on February 24, 2020, revealed the Holter monitor
  noted a heart rate of 73 bpm and a maximum of 118 bpm; and “underlying was a normal sinus
  rhythm.” Further, there were “episodes of paroxysmal atrial fibrillation;” and no episodes of
  “supraventricular tachycardia episodes of ventricular tachycardia, high-grade A-V block or
  pauses.” It was suggested that if Guerra developed increased palpitations or a fast-racing heart rate,
  that he undergo a monitor in the future. The following plan was recommended for Guerra: continue
  Sotalol (80 mg) four times daily; continue enalapril (10 mg) twice daily; monitor and document
  heart rate and blood pressure; and follow up in three months. The defendant’s impression included
  “development of systemic ventricular depressed left ventricular ejection fraction; history of atrial
  flutter;” and he was at the time “presently in atrial fibrillation.”



                                                    3
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 4 of 9




  89. A subsequent follow up with Dr. Richardson on May 12, 2020, revealed Guerra developed
  mitral regurgitation and moderate tricuspid regurgitation. It was noted Guerra had previously
  undergone an electrical cardioversion and he successfully converted to normal sinus rhythm.
  Further, Guerra “reverted back to atrial fibrillation” and only felt palpitations when anxious. The
  defendant’s recommended plan included a review of his EKG; continued medication as previously
  noted; and tracking heart rate and blood pressure. It was also suggested that an echocardiogram be
  repeated; an event monitor; and the possibility of a pulmonary vein isolation was discussed. Guerra
  was advised to follow up in three months.

  90. A follow up with Dr. Richardson on July 14, 2020, revealed an echocardiographic imaging
  conducted in May of 2020 noted the defendant had a left ventricular ejection fraction of 45 to 50%;
  and “septal flattening in diastole and systole consistent with right ventricular pressure and/or
  volume overload.” His left atrium was congenitally small. Further, there was “severe right
  ventricular enlargement again the right ventricular systolic function as severely impaired;”
  moderate right atrial enlargement; severe tricuspid regurgitation; and severe pulmonary
  hypertension. Guerra was referred to an adult congenital heart specialist and a pulmonary
  hypertension specialist. It was noted the defendant and his family were advised of the severity of
  his pulmonary hypertension; he was advised he might require a defibrillator in the future; and he
  may also need to consult with an electrophysiologist. No other medical records or follow up visits
  were noted by Dr. Richardson.

  91. Medical records received from Dr. F. Brett Shannon, via Pediatric Orthopedics of Southwest
  Florida, verified Guerra was a patient, under their care for thoracogenic scoliosis, from September
  9, 2010 through November 14, 2014. During his initial consultation, the defendant was found to
  have a moderate to severe right thoracic prominence and a mild left lumbar prominence. X-rays
  revealed a 47-degree right thoracic scoliosis. The defendant at the time was wearing a brace and
  the family opted to continue brace wearing. It was noted that surgical intervention may be required.
  During follow-up consultations no unusual problems were noted and continued brace use was
  recommended. During his final consultation on November 14, 2014, a physical examination
  revealed asymmetry to the chest wall and a moderate right thoracic prominence was noted. An x-
  ray revealed a 47-degree right thoracic scoliosis, which was noted as unchanged from previous
  examinations. At that time, observation was the plan noted. The defendant reported no significant
  symptoms of pain. The doctor and defendant’s family discussed the “natural history of scoliosis in
  the occasional need for surgical intervention as an adult to the pediatric signs of pulmonary
  compromise.” A follow-up with an orthopedic surgery clinic in one year was recommended.

  92. Medical records received from Jackson Health Systems verified Guerra was admitted into their
  Holtz Children’s Facility on June 8, 2017. The attending physician is noted as Mary C. Sokoloski,
  a pediatric cardiologist. The hospital course included the defendant presenting with a “history of
  d tga status post mustard presenting with artria flutter.” He was admitted for adjustment of his
  “sotalol dosing, TEE and cardioversion.” The TEE and cardioversion were previously done
  successfully and remained stable. Guerra was started on anti-coagulation medication Xarelto and
  monitored accordingly. The defendant was noted as not having any complications from the
  procedure, his dose of sotalol was adjusted until it reached “60 mg BID.” On June 11, 2017, Guerra
  was discharged in stable condition.


                                                   4
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 5 of 9




  93. A response received from Bayfront Health Punta Gorda, located in Punta Gorda, Florida
  verified the defendant was admitted to their facility on April 16, 2010, and discharged on the same
  date. This facility, however, was unable to provide any further medical documentation for the
  services rendered as “records have reached their retention period and are no longer in storage.”

  94. A response received from Jackson Memorial Hospital, in Miami, verified it has no discharge
  summary records for the defendant maintained by their facility for Dr. Satinder K. Sandhu.

  95. The probation officer notes that medical records have also been requested of the FDC Medical
  Department, as well as the remaining physicians and hospitals/medical facilities provided by the
  defendant’s mother as noted above and responses remain pending. According to Sentry records,
  the defendant is classified as Care Level Care3, unstable, complex chronic care as of September
  15, 2020. Further, he was COVID-19 quarantined from September 14, 2020 through October 22,
  2020.

  96. Medical documentation received from defense counsel further verified that, in August of 2020,
  Guerra consulted with various pediatric cardiologist professionals affiliated the Pediatric
  Cardiology Associates medical practice located in St. Petersburg and Tampa, Florida, on multiple
  occasions. Guerra’s diagnoses include “D-TGA (transposition of great vessels; atrial fibrillation;
  atrial flutter; nonrheumatic tricuspid (valve) insufficiency; heart failure, unspecified; paroxysmal;
  atrial fibrillation; and paroxysmal atrial fibrillation. His medical regimen includes Xarelto (20
  mg/once daily); enalapril maleate (10 mg/one tablet twice daily); sotalol (80 mg/frequency
  unspecified); and aspirin (one daily). Guerra is noted as being allergic to “Pencillins” and
  erythromycin base. The defendant’s referring physician is noted as Dr. Dolores Delgado. His plan
  of care included follow-up consultations with the last consult scheduled on November 18, 2020.
  As Guerra was arrest on September 11, 2020, he failed to report to this appointment.

         3.      It is absolutely necessary that he take the prescribed medication (Sotalol) on-timeto

  keep these medical conditions under control and somewhat in abeyance, however the last of this

  medication he has is for today’s dose, Tuesday, September 7th. He takes that medication four times and

  will have none for this Tuesday afternoon, September 7th. In other words, he will run out of his

  needed medication. The proper requests that this medication be resupplied to him have been made,

  however to no avail thus far. Without his medication, he is at great risk of having a heart attack,

  stroke, or even worse. The Defendant’s situation is critical at this time if he does not take his

  medication.

         4.      4. The personnel at FDC Miami have been advised of the need for this medication

  and have not responded.

                                                    5
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 6 of 9




          5.      Therefore, it is imperative that this Honorable Court direct FDC Miami to provide

  the necessary medication, so that there will be no gap in the effectiveness of his medication.

          6.      In accordance with SDFL Local Rule 88.9, the undersigned counsel has been in

  contact with Karen E. Gilbert, the Assistant United States Attorney assigned to this case, however

  the position of the Government with regard to this motion is unclear at this time.

          7.      The within Emergency Motion to Direct the Federal Bureau of Prisons (FDC

  Miami) to Provide Life-Saving Medication to the Defendant is filed in the utmost of good faith

  and in the interest of justice and is not the result of a lack of due diligence.

          WHEREFORE, Defendant, JONATHAN GUERRA BLANCO, respectfully prays that

  this Honorable Court enter its order granting the within Emergency Motion to Direct the Federal

  Bureau of Prisons (FDC Miami) to Provide Life-Saving Medication to the Defendant.

                                                     Respectfully submitted,

                                                     ANA M. DAVIDE
                                                      (Florida Bar No. 875996)
                                                     ANA M. DAVIDE, P.A.
                                                     420 South Dixie Highway, Suite 4B
                                                     Coral Gables, Florida 33146
                                                     Telephone: (305)854-6100
                                                     Fax: (305) 854-6197
                                                     E-mail: ana@anadavidelaw.com
                                                     (Counsel for Def., Jonathan Guerra Blanco.)

                                                      /s/ Ana M. Davide_
                                                         Ana M. Davide, Esq.

                        COUNSEL’S CERTIFICATION OF EMERGENCY

          After reviewing the facts and researching applicable legal principles, I certify that this motion

  in fact presents a true emergency (as opposed to a matter that may need only expedited treatment) and

  requires an immediate ruling because the Court would not be able to provide meaningful relief to a

  critical, non-routine issue after the expiration of seven days. I understand that unwarranted

                                                     6
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 7 of 9



  certification may lead to sanctions.

          This certification is based on the dire consequences that may befall the Defendant if the relief

  is not granted on an emergency basis.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 7th day of September 2021, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                                    ANA M. DAVIDE
                                                     (Florida Bar No. 875996)
                                                    ANA M. DAVIDE, P.A.
                                                    420 South Dixie Highway, Suite 4B
                                                    Coral Gables, Florida 33146
                                                    Telephone: (305)854-6100
                                                    Fax: (305) 854-6197
                                                    E-mail: ana@anadavidelaw.com
                                                    (Counsel for Def., Jonathan Guerra Blanco.)

                                                     /s/ Ana M. Davide_
                                                         Ana M. Davide, Esq.

                                            SERVICE LIST

                      United States of America v. Jonathan Guerra Blanco
                                  Case No. 20-CR-20245-RNS-1
                     United States District Court, Southern District of Florida

  Karen E. Gilbert, A.U.S.A.
  United States Attorney's Office
  99 NE 4 Street
  Miami, FL 33132
  305-961-9161
  Fax: 305-536-7213
  Email: karen.gilbert@usdoj.gov

                                                     7
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 8 of 9




  Nicole Grosnoff, A.U.S.A.
  U.S. Attorney's Office
  Southern District of Florida
  99 N.E. 4th Street
  Miami, FL 33132
  (305) 961-9294
  Email: nicole.s.grosnoff@usdoj.gov




                                       8
Case 1:20-cr-20245-RNS Document 60 Entered on FLSD Docket 09/07/2021 Page 9 of 9
